DETAILED ACTION
In Applicant’s Response filed 10/19/21, Applicant has submitted arguments in reply to the Non-Final Rejection dated 7/19/21. No amendments to the claims have been submitted. Currently, claims 1-8 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 9: “to a patient’s skin” should be amended to recite “to skin of a patient”.
In claim 1 line 12: “to a patient’s skin” should be amended to recite “to skin of a patient”.
In claim 3 line 2: a period “.” should be added to the end of the claim.
In claim 7 line 2: “and the along” should be “and along”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tape" in lines 9, 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “the strip” in order to overcome this rejection.
Claim 2 recites the limitation "the tape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “the strip” in order to overcome this rejection.
	Claims 3-4 depend directly or indirectly from claim 2 and, therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbesman et al (US 2017/0049629).
With respect to claim 1, Arbesman discloses a method for scar care (“method for treating a wound” – para [0017]; use of the tape in a wound care method is interpreted as including treatment of scars resulting from the wound), comprising:
a. providing a strip of woven material (para [0004] lines 4-5; tape 100 comprising strip 102 in figs 1-3; para [0047]; the strip 102 inherently must be “provided” for use)  having i) a first face and an opposed second face (para [0004] lines 5-6), ii) a length and a width (inherent properties shown in figs 1-3), wherein the width is shorter than the length (as shown in figs 1-2); iii) a length stretch ratio along the length and a width stretch ratio along the width (the strip is a “high stretch strip of woven material” – para [0047] and can be stretchable along its length and width – para [0049;0053] – thus the material inherently will have a length and width stretch ratio), wherein the width stretch ratio is greater than the length stretch ratio (the material is highly stretchable in at least one direction and, specifically, can be highly stretchable along its width – para [0049]; being highly stretchable along the width is interpreted to mean that the material is less stretchable or non-stretchable in the length direction); and iv) a first side portion  (right side of the strip), and a second side portion (left side of strip) spaced widthwise from the first side portion (as illustrated in the 1st annotated fig 1 below where a central portion separates the first and second side portions in the widthwise direction), wherein an adhesive is on the first face in a discontinuous pattern (one face of the strip has areas 110 
b.    adhering the first side portion of the tape to a patient’s skin on a first side of a scar (step a in para [0017]; a scar is interpreted as being present at the wound site);
c.    stretching the tape widthwise (step b in para [0017]; stretching “across” the wound is interpreted as widthwise stretching while stretching along the wound would be interpreted as stretching in the longitudinal direction of the tape strip); and
d.    adhering the second side portion of the tape to the patient’s skin on a second side of the scar (step c in para [0017]; a scar is interpreted as being present at the wound site).
1st ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image1.png
    613
    500
    media_image1.png
    Greyscale


With respect to claim 2, Arbesman discloses the invention as claimed (see rejection of claim 1) and also discloses that the tape further comprises a central portion between the first side portion and the second side portion (central portion of the strip is interpreted as being the area along longitudinal axis 114 at the center of the strip in figs 1-2; identified in the 1st annotated fig 1 above), and the first side portion comprises a first plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below), and the second side portion comprises a second plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below).
2nd ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image2.png
    613
    500
    media_image2.png
    Greyscale


With respect to claim 3, Arbesman discloses the invention as claimed (see rejection of claim 2) and also discloses that the method further comprises e) adhering the central portion to the scar (para [0055] lines 4-6; the scar is interpreted as being present at the wound site).
	With respect to claim 5, Arbesman discloses a tape for scar care (“wound care tape” – abstract; use of the tape for wound care is interpreted as including treatment of scars resulting from the wound), comprising:
nd annotated fig 1 below), and a second side portion on a second side of the central portion (left side of strip), wherein the second side portion comprises a second plurality of fingers extending outwardly from the central portion (identified in the 2nd annotated fig 1 below); and 
b. an adhesive on the first face in a discontinuous pattern (one face of the strip has areas 110 that are covered by adhesive and areas 112 that are adhesive free providing a discontinuous adhesive pattern as shown in figs 2-3).
2nd ANNOTATED FIG 1 of Arbesman et al (US 2017/0049629)

    PNG
    media_image2.png
    613
    500
    media_image2.png
    Greyscale

With respect to claim 6, Arbesman discloses the invention as claimed (see rejection of claim 5) and also discloses a release liner on the second face of the tape (liner 118 – figs 5-6; para [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arbesman et al (US 2017/0049629).
With respect to claim 4, Arbesman discloses the invention as claimed (see rejection of claim 2) but Arbesman does not explicitly disclose that step e) is carried out before step c), and step c) is carried out before steps b) and d). Arbesman does, however, disclose that the central portion can be adhered directly to a wound/scar (para [0055]; see rejection of claim 3). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have adhered the central portion of the strip to the skin (step e) before stretching the tape widthwise (step c) and thereafter adhering the first and second side portions of the tape to the skin in order to provide an anchoring point at the center of the strip to assist with proper placement of the strip on either side of a wound or scar.
With respect to claim 7, Arbesman discloses the invention as claimed (see rejection of claim 6) and also discloses that the release liner (118) is perforated (perforated along boundary 120 – figs 5-6; para [0059]). Arbesman does not, however, explicitly disclose that the liner is perforated along a boundary between the central portion and the first plurality of fingers and the along a boundary between the central portion and the second plurality of fingers. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the perforations in Arbesman to a location where they are along a boundary between the central portion and the first plurality of fingers and the along a boundary between the central portion and the second plurality of fingers since rearranging parts of an invention involves only routine skill in the art.
claim 8, Arbesman discloses the invention as claimed (see rejection of claim 6) but Arbesman does not, however, explicitly disclose that the tape is configured to provide compression to a scar, leading to pressure delivered continuously to the scar. The strip 102 of Arbesman, however, is interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. The strip 102 in Arbesman is disclosed as being “highly stretchable” in at least one direction (para [0049]) and capable of stretching when adhered to skin during use (para [0053]). The stretchable nature of the material inherently is capable of providing compression in order to apply pressure continuously to an area undergoing treatment, such as a scar. Thus, the strip 102 of tape 100 of Arbesman is interpreted as being capable of providing compression to a scar, leading to pressure delivered continuously to the scar.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/19/21 have been fully considered as follows:
	Regarding the objections to the claims, in the absence of any amendments or arguments that would be sufficient to overcome the informalities, the objections have been maintained as noted above.

	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 2-4 of the Response have been fully considered but are not persuasive. 
Specifically, the Office has noted Applicant’s argument on page 2 that “it is clear that the pair of adjacent lobes 116 of Arbesman do not represent an equivalent structure of the recited first side portion and a second side portion”. The Office is not persuaded by this argument, however, because Applicant has not provided any support for this argument such as, i.e., pointing out how or why the structural features in the prior art device of Arbesman differ from the claimed device. Thus, for at least this reason, the Office is not persuaded by Applicant’s argument and maintains that the structure of the lobes of Arbesman device are equivalent to the first and second side portions recited in the present claims.
The Office has also noted Applicant’s arguments on pages 2-3 of the Response that the prior art differs from the claimed invention because the tape 100 of Arbesman is figure-8 shaped and configured such that the pair of adjacent lobes 116 are placed on either side of the wound as shown in fig 14 and it is “obvious that such a device would be inoperable since the lobes 116 are so configured to be placed and adhered on either side of the wound…and not in the fashion suggested by the Examiner”. The Office respectfully disagrees. There is no explicit teaching or suggestion in Arbesman which prohibits or prevents the device from being used such that it is placed/adhered with the longitudinal axis extending parallel along a wound. Additionally, use of the device in such a way would not render the device inoperable because st annotated figure 1 (pg 5 of Non-Final Rejection dated 7/19/21). Furthermore, Arbesman discloses that a “first high-stretch strip of woven material may be applied in a transverse orientation with respect to the second high-stretch strip of woven material” – therefore, if one strip is applied such that it extends transverse to a wound as shown in figure 14, a second strip can be applied in a transverse orientation to that strip, which would be a configuration in which the longitudinal axis of the strip is parallel to the wound in order for the strip to be transverse to the strips shown in figure 14. Thus, the disclosure of Arbesman has been interpreted as indicating that not only is it possible to position the strips with the longitudinal axis extending parallel along a wound, but also, that such a use of the strips would not render the strips inoperable.
The Office has also noted Applicant’s arguments on page 3 of the Response that Arbesman does not suggest or contemplate applying the tape so that its longitudinal axis is generally parallel to the wound and that, instead, “a plurality of tapes would be required to sufficiently cover the same area of the wound that would otherwise be covered by a single tape of the instant application”. However, for at least the same reasons as provided above, the Office respectfully disagrees because Arbesman has been interpreted as disclosing that the strips can be positioned with the longitudinal axis extending parallel along a wound as recited in the present claims.
Therefore, for at least the reasons provided above, the Office maintains that Arbesman reads on claim 1 as recited in the present application.

Regarding the rejection of claims 4 and 7-8 under 35 USC 103, Applicant’s arguments on page 4 have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s argument on page 4 that “Arbesman does not teach adhering the central portion to the scar before…adhering the first side portion of the tape to a patient’s skin…and stretching the tape widthwise”. Although these steps may not be explicitly disclosed in Arbesman, it was noted in the Office Action dated 7/19/21 that “Arbesman does, however, disclose that the central portion can be adhered directly to a wound/scar” and that “it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have adhered the central portion of the strip to the skin (step e) before stretching the tape widthwise (step c) and thereafter adhering the first and second side portions of the tape to the skin in order to provide an anchoring point at the center of the strip to assist with proper placement of the strip on either side of a wound or scar”. Thus, these steps are considered to be obvious in view of the disclosure of Arbesman. Therefore, for at least that reason, the Office maintains that the prior art of record reads on claims 4 and 7-8 substantially as recited in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CAITLIN A CARREIRO/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786